DECISION
The application of the above-named defendant for a review of the sentence of 20 years imposed on March 14, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 20 years with 10 years suspended. The Defendant shall be under the Supervision of the Department of Adult Probation and Parole for the suspended portion of this sentence.
Reasons for the amendment are:
(1) This is the Defendant’s first criminal offense of any kind, and;
(2) this Court finds that the Petitioner had an excellent employment record prior to this crime and is likely to be a good candidate for rehabilitation.
We wish to thank Dave Wysoski of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson